


Exhibit 10.1


PERFORMANCE-BASED
RESTRICTED STOCK AWARD AGREEMENT




This performance-based Restricted Stock Award Agreement (this “Agreement”) is
made and entered into as of the ______ day of ____________ 20__ (the “Grant
Date”), by and between Werner Enterprises, Inc., a Nebraska corporation (the
“Company”), and __________________, an eligible participant and recipient
(“Participant”) under the Werner Enterprises, Inc. Amended and Restated Equity
Plan (as defined and described below). As set forth herein, this Agreement is
subject to the terms and conditions of the Werner Enterprises, Inc. Amended and
Restated Equity Plan, as may be amended from time to time.


Recitals


Whereas, the Company has in effect the Werner Enterprises, Inc. Amended and
Restated Equity Plan, which was initially adopted by the Company on May 12, 1987
and ratified and approved by the stockholders of the Company on June 9, 1987 as
the Werner Enterprises, Inc. Stock Option Plan (as amended and restated on May
3, 1994, February 8, 2000, May 9, 2000, February 25, 2003 and May 11, 2004), and
which was amended, restated and renamed the Werner Enterprises, Inc. Equity Plan
on May 8, 2007 (as amended and restated by the Company on March 18, 2013 and
ratified by the stockholders of the Company on May 14, 2013) (the “Plan”), and
which may be amended and restated from time to time;


Whereas, the Plan permits the granting of performance-based restricted stock
units to be settled in shares of the Company’s common stock, $0.01 par value
(the “Common Stock”), to (i) any key employee (including an employee who is a
member of the Company’s Board of Directors (the “Board”) and/or an officer of
the Company and its subsidiaries) and (ii) any non-employee member of the Board;


Whereas, the Company believes it to be in the best interests of the Company and
its stockholders for certain key employees and non-employee members of the Board
to obtain or increase their stock ownership interest in the Company in order to
establish a greater incentive in providing services to the Company and to
further align their interests with those of the stockholders of the Company; and


Whereas, Participant is a key employee and has been selected by the Compensation
Committee of the Board (the “Committee”) to receive an award of
performance-based restricted stock units under the Plan.


Agreement


Now, therefore, in consideration of the promises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:


1.    Grant of Performance-Based Restricted Stock. Subject to the terms and
conditions of the Plan (attached hereto as Exhibit A and made a part hereof) and
this Agreement, the Company hereby grants to Participant a target number of
________ performance-based restricted stock units (such performance-based
restricted units are hereinafter referred to as the “Performance Stock” or the
“Award”), each of which is equivalent to one share of Common Stock. The
Performance Stock was granted to Participant on the aforementioned Grant Date.

1

--------------------------------------------------------------------------------






The number of shares of Performance Stock earned by Participant is based on the
level of attainment of the Performance Objectives for the Performance Period as
established by the Committee and may be more or less than the target number. The
Performance Objectives, Performance Period, and number of shares eligible to be
earned at each level of attainment are set forth in the Performance Stock
Schedule (attached hereto as Exhibit B and made a part hereof). As soon as
practicable after the end of the Performance Period, the Committee will
determine and certify in writing whether the applicable Performance Objectives
have been achieved, the level of attainment of such Performance Objectives, and
the number of shares earned by Participant based on the Company’s actual
performance in relation to the established Performance Objectives and the number
of shares eligible to be earned by Participant as set forth in Exhibit B to this
Agreement.


2.    Acceptance of Award. The granting of this Performance Stock Award does not
impose any obligation on Participant to accept such Award. By accepting the
Award, however, Participant agrees to be subject to and bound in accordance with
the terms and conditions of this Agreement and the Plan. Participant’s execution
of this Agreement shall evidence and constitute Participant’s acceptance of the
Award contemplated herein.


3.    Vesting. The Performance Stock shall become vested on the date(s) set
forth in Exhibit B to this Agreement and will be distributed in the form of
Common Stock. Until the occurrence of the Vesting Dates, each portion of
Performance Stock for which the respective Vesting Date has not occurred shall
be non-vested, may be canceled and forfeited upon Participant’s termination of
employment and may not be subject to further vesting under this Agreement,
pursuant to the Plan and Section 7 of this Agreement.


4.    Value of Performance Stock. Participant acknowledges that the value of
each share of Performance Stock granted under this Agreement is not
predetermined, fixed, permanent or otherwise set, specified or guaranteed
whatsoever. On the Vesting Dates and each subsequent date thereafter, the value
of such shares that fully vest and become unrestricted shall equal the Fair
Market Value of the Common Stock of the Company on the respective date.
Participant acknowledges that the Fair Market Value of such shares may fluctuate
and vary according to market conditions and other factors. “Fair Market Value”
means the closing trading price of one share of Common Stock on the NASDAQ
Global Select MarketSM securities exchange, as published by the Wall Street
Journal for the date in question.


5.    Taxes. Participant will be solely responsible for any federal, state,
local or other taxes imposed in connection with the granting and acceptance of
the Performance Stock pursuant to this Agreement and the Plan and with the
delivery of Performance Stock that has vested and become unrestricted pursuant
thereto. Participant acknowledges that upon Participant’s recognition of the
income with respect to the Performance Stock granted hereunder, the Company may
withhold taxes pursuant to the terms of the Plan.


6.    Issuance Upon Vesting; Withholdings.


(a)
On the designated Vesting Dates, Participant shall have all rights as a
stockholder and be entitled to shares of Common Stock, in either certificated or
non-certificated form, for the Performance Stock that vested and became
unrestricted upon Participant’s satisfaction of all applicable tax withholding
amounts and requirements. The shares are payable to Participant upon vesting.



(b)
The Company is not obligated to deliver shares of Common Stock for any
Performance Stock that has vested and become unrestricted unless Participant has
satisfied all applicable federal, state, local and other tax withholding
requirements. Participant may pay all required withholding amounts pursuant to
the provisions of the Plan.




2

--------------------------------------------------------------------------------




7.    Termination of Employment; Death; Change in Control. Subject to the Plan
and this Agreement and unless the Plan and Agreement provide otherwise, during
Participant’s lifetime, only Participant is entitled to receive the Performance
Stock granted hereunder. Termination of Participant’s employment with the
Company will affect the forfeiture of, and rights to become vested in, the
Performance Stock granted herein and shall be governed by the provisions of the
Plan. In the event Participant dies while holding Performance Stock (not
otherwise forfeited), the established Performance Objectives will be evaluated
for actual performance to date and all service period restrictions applicable to
such Performance Stock shall lapse, and such shares shall become fully vested
and nonforfeitable in accordance with the Plan. In the event of a Change in
Control, the Performance Stock may vest before the Performance Objectives are
attained if the Committee so provides, subject to the provisions of the Plan.


8.    Nonassignability of Award. The Award of Performance Stock shall not be
assigned, mortgaged, pledged, attached, sold, transferred or otherwise
encumbered by Participant other than by will or the applicable laws of descent
and distribution, except as may be permitted by the Board or Committee from time
to time in accordance with the Plan. If Participant attempts to alienate,
assign, pledge, hypothecate or otherwise dispose of Participant’s Performance
Stock Award, such Award may be terminated and become null and void pursuant to
the Plan.


9.    No Stockholder and Dividend Rights. Participant shall not be deemed for
any purpose to have any dividend, voting, liquidation or other rights with
respect to the Performance Stock granted hereunder, except to the extent that
such Performance Stock vests and becomes unrestricted and Participant then
becomes entitled to issued shares of Common Stock for such vested and
unrestricted shares, pursuant to this Agreement and the Plan.


10.    Restrictions on Transfers of Common Stock.


(a)
Participant agrees individually and for Participant’s heirs, legatees and legal
representatives, with respect to all unrestricted shares of Common Stock
acquired pursuant to the terms and conditions of this Agreement (or any shares
of Common Stock issued pursuant to a stock dividend or stock split thereon or
any securities issued in lieu thereof or in substitution or exchange therefor),
that Participant and Participant’s heirs, legatees and legal representatives
shall not sell or otherwise dispose of such shares except pursuant to an
effective registration statement under the Securities Act of 1933 (the “1933
Act”) or except in a transaction which, in the opinion of counsel for the
Company, is exempt from the registration and prospectus delivery requirements
under the Act.



(b)
As further conditions to Participant’s receipt of the unrestricted Common Stock
acquired pursuant to this Agreement and the Plan, Participant agrees
individually and for Participant’s heirs, legatees and legal representatives,
prior to such acquisition, to those investment representations and warranties
set forth in Section 16 hereto and to take those other actions, as counsel for
the Company determines may be necessary or appropriate for compliance with the
1933 Act and any applicable securities laws. Participant also understands and
acknowledges that federal and state securities laws govern Participant’s right
to sell, transfer and otherwise dispose of the Performance Stock, whether vested
or unvested.



(c)
Unless otherwise determined by the Board, Participant agrees that if any
certificate representing restricted shares of Common Stock acquired under this
Agreement and in accordance with the Plan is issued prior to the Vesting Dates
of such restricted shares, then such certificate shall bear a legend
substantially similar to the following (and any other legend as may be required
by state securities laws):


3

--------------------------------------------------------------------------------






The shares of Common Stock of Werner Enterprises, Inc. represented by this
certificate are restricted securities as that term is defined under Rule 144
promulgated under the Securities Act of 1933, as amended (the “Act”). These
shares may not be sold, assigned, transferred or disposed of unless (i) such
shares are registered under the Act or (ii) such sale, assignment, transfer or
disposition of such shares is exempt from the registration and prospectus
delivery requirements of the Act and any applicable state securities laws. Any
sale, assignment, exchange, gift, transfer or other disposition of the Common
Stock represented by this certificate is subject to the terms and provisions of
the Werner Enterprises, Inc. Amended and Restated Equity Plan and the
Performance-Based Restricted Stock Award Agreement, dated _____________, by and
between Werner Enterprises, Inc. and [Participant].


(d)
Unless the Board determines otherwise, any certificate representing unrestricted
shares of Common Stock acquired under this Agreement and in accordance with the
Plan shall not bear a restrictive legend, provided Participant satisfies the
requirements set forth in Section 6 hereto.



11.    Adjustments. In the event there is change in the number or rights and
privileges of the outstanding shares of Common Stock (or of any stock or other
securities into which such Common Stock may be changed or for which it may be
exchanged), then the Board or Committee may adjust the number or rights and
privileges of the shares subject to the Performance Stock Award if the Board or
Committee in its sole discretion determines that such change equitably requires
such an adjustment. As part of the adjustment, the Board or Committee shall
determine, in its sole discretion, the manner of any such adjustment. Any
adjustment or substitution provided for in this Section 11 or the Plan shall not
result in the issuance of any fractional shares.


12.    Board and Committee Authority. As consistent with the Plan and this
Agreement, the Board and Committee have the power and discretion to interpret
this Agreement; adopt rules for the administration, interpretation and
application of this Agreement; and interpret or revoke any such rules
(including, but not limited to, determinations of employment termination and
whether any Performance Stock has vested or shall be deemed vested). All actions
taken and all interpretations and determinations made by the Board and Committee
in good faith will be final and binding upon Participant, the Company and all
other interested parties. No member of the Board or Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to this Agreement.


13.    Rights and Powers of Company Not Affected. The existence of the
Performance Stock granted under this Agreement shall not affect in any way the
rights or powers of the Company or its stockholders to authorize and effect any
or all adjustments, recapitalizations, reorganizations or other transformations
or alterations to the Company’s capital structure, business or operations; any
merger or acquisition of the Company; any issuance of bonds or debentures; any
preferred or prior preference stock ahead of or affecting the Common Stock or
the rights thereof; a dissolution or liquidation of the Company; any sale or
transfer of all or any part of the Company’s assets or business; or any other
lawful corporate act or proceeding of a similar character or otherwise.


14.    No Right to Employment. The provisions of this Agreement (including the
granting and vesting of the Performance Stock) do not confer upon Participant
any right to continued employment with the Company or its subsidiaries, nor do
any of such provisions interfere in any way with the right of the Company or
subsidiary (as the case may be) to terminate Participant’s employment or to make
any modification to Participant’s compensation at any time.

4

--------------------------------------------------------------------------------






15.    Changes in Circumstances Affecting Common Stock. Participant expressly
understands and agrees that Participant assumes all risks incident to (i) any
change hereafter in any applicable laws or regulations or (ii) any change in the
value of the Performance Stock issued under this Agreement or the outstanding
Common Stock after the date hereof.


16.    Participant Representations and Warranties. Participant acknowledges,
represents and warrants the following:


(a)
Any Performance Stock acquired by Participant under this Agreement is for
Participant’s own account, investment purposes only and is not acquired with a
view to or for the resale, distribution or fractionalization thereof, in whole
or in part, and no other person has a direct or indirect beneficial interest in
such Performance Stock.



(b)
The offering and acceptance of the Performance Stock is intended to be exempt
from registration under the Securities Act of 1933, as amended (the “Act”), and
Participant will not sell or otherwise transfer such shares without registration
under the Act or an exemption therefrom.



(c)
Sales or transfers of the Performance Stock granted hereunder are further
restricted by the provisions of the Plan and applicable federal and state
securities laws, rules and regulations.



(d)
Participant has knowledge and experience in financial and business matters and
understands and is capable of evaluating the merits and inherent risks of an
investment of this nature.



(e)
Participant (i) has the financial ability and fully agrees to bear the economic
risk of his acquired investment in the Company; (ii) has adequate means for
providing for his current needs and personal contingencies; and (iii) does not
need liquidity with respect to his acquired investment in the Company.



(f)
Participant has obtained, or had reasonable opportunity to obtain, sufficient
information concerning the Performance Stock, Company and any other relevant
information relating to an acquired investment in the Performance Stock.



(g)
In making his decision to accept the Performance Stock, Participant shall rely
solely upon this Agreement, the Plan, any written information supplied by the
Company (or its authorized representatives) and any independent investigations
made by Participant. Participant shall not rely on the Company or any of its
officers or Board members with respect to tax advice or other economic
considerations involved in an acquired investment of Performance Stock relating
to Participant’s own respective tax and economic situation.



17.    Notice. All notices, claims, certificates, requests, demands and other
communications provided hereunder shall be in writing and shall be deemed duly
given if personally delivered or if sent by a recognized overnight courier;
registered or certified mail (return receipt requested and postage prepaid); or
telecopy, facsimile or other means of electronic correspondence (confirmation of
receipt requested). Participant shall send notice to the Corporate Secretary of
the Company at the Company’s principal executive offices in Omaha, Nebraska, and
the Company shall send notice to Participant at an address designated and
provided by Participant to the Corporate Secretary. Notice shall be deemed to be
received as follows: (i) for personal delivery, on the date of such delivery;
(ii) for recognized courier, on the next business day after sent; (iii) for
registered or certified mail, on the third business day following that on which
the notice was postmarked;

5

--------------------------------------------------------------------------------




and (iv) for telecopy, facsimile or electronic correspondence, when receipt of
confirmation is given (or if no receipt is provided, on the business day after
the date sent).


18.    Assignment of Agreement. Participant is prohibited from assigning,
transferring or otherwise conveying this Agreement, including any or all of
Participant’s duties and obligations hereunder, until the terms, conditions and
restrictions contained herein have been satisfied and released or unless the
Board or Committee consents and permits otherwise.


19.    Amendment or Modification; Counterparts. This Agreement may be amended,
modified or supplemented only by a written instrument executed by all parties to
this Agreement. This Agreement may be executed in one or more counterparts. Each
counterpart shall be deemed original, but all such counterparts together shall
constitute but one agreement.


20.    Severability. If any provision of this Agreement is adjudicated or
determined by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any lawful reason, such provision (as to such jurisdiction)
shall be ineffective and rendered null and void. In such event, the remaining
provisions of this Agreement shall remain effective, valid and enforceable.


21.    Governing Law. This Agreement shall be governed by the laws of the State
of Nebraska without regard to the principles of conflicts of laws and with
respect to all matters, including (but not limited to) matters of validity,
construction, effect, performance and remedies. Participant expressly submits to
the exclusive personal jurisdiction and exclusive venue of the federal and state
courts of competent jurisdiction in the State of Nebraska.


22.    Waiver of Jury Trial. Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, the right to
trial by jury in any suit, action or proceeding arising hereunder.


23.    Terms of the Plan Govern. All parties acknowledge that the Performance
Stock is granted under and pursuant to the Plan, which shall govern all rights,
interests, obligations and undertakings of the Company and Participant. The Plan
shall govern and be controlling in the event (i) any of the terms of the Plan
and this Agreement are inconsistent or conflict or (ii) this Agreement is silent
and does not include provisions with respect to a particular matter or
circumstance. All capitalized terms not otherwise defined herein shall have the
meanings assigned to such terms in the Plan.

6